                    IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                             SOUTHERN DIVISION
                              No . 7 : 09 - CR - l - 2H
                             No . 7 : 16 - CV - 137 -H

BRUCE WAYNE MILLER ,
     Petitioner ,
                                                                           ORDER
        v.

UNITED STATES OF AMERICA ,
     Respondent .

        This matter is before the court on petitioner ' s motions to

v acate under 28 U. S . C . § 2255 ,                 [DE #155 and DE #157] ,         and motion

for extension of time to file supplemental briefing ,                              [DE #176] .

                                              BACKGROUND

        On   December          2,    2009 ,   petitioner      was   found    guilty     by    jury

verdict of interference with commerce by robbery ,                            and aiding and

abetting , in violation of 18 U. S . C . §§ 1951 and 2 (Count Six) ; and

use of a firearm during and in relation to a crime of violence ,

and aiding and abetting , in violation of 18 U. S . C . §§ 924 (c) (1) (A)

and 2    (Count Seven) .              Petitioner was se n tenced by this court to a

total    term       of        imprisonment      of    324   months    on    March      9,    2010 .

Petitioner filed a                  notice of appeal ,        [DE #130] ,    and the        Fourth

Circuit affirmed the judgment of this court .                         [ DE # 14 5] .

        On   June        8,    2 0 16 ,   petitioner ,      through   counsel ,      filed     the

instant mo tion to vacate pursuant to 28 U. S . C .                    §    2255 ,   [DE #155 ],

arguing that Hobbs Act Robbery , in violation of 18 U. S . C . § 1951 ,
no    longer       qualifies      as    a     crime     of      violence             to     supp ort      his

conviction under 18 U. S . C . § 924 (c) in light of the Supreme Court ' s

decision      in Johnson v .           United States ,           135 S .            Ct .   2551    (2015) .

Counsel for petitioner also argued that petitioner is no longer a

career offender as his qualifying offenses are no longer crimes of

violence      in    light    of   Johnson .           On     June     20 ,      2016 ,       petitioner ,

proceeding prose ,           filed a seco n d motion to vacate , construed by

this court as a supplement to the first ,                             [DE #157] ,            arguing the

same claims as the first .

                                   COURT'S DISCUSSION

         The Supreme Court recently invalidated the residual clause of

the crime of v i olence definition under 1 8 U. S . C .                               §    924 (c) (3) (B) .

United States v .           Davis ,    139 S .       Ct .    2319 ,    2323 - 24           (2019) .       The

precise question remai n ing before the court is whether Hobbs Act

Robbery is a crime of violence under the force clause of 18 U. S . C .

§    924 (c) (3) (A)        The   Fourth        Circuit        has    recently decided                  this

issue .     United States v . Mathis , 932 F . 3d 242 , 266 (4th Cir . 2019)

("Accordingly ,        we conclude that Hobbs Act robbery constitutes a

er ime    of violence        under      the     force       clause        of    Section         92 4 ( c) . " )

(citing United States v . Garcia - Ortiz , 904 F . 3d 1 02 , 109 (1st Cir .

2018) ;    United States v .           Hill ,    890        F . 3d 51 ,        60     (2d Cir .       2018) ;

United States v . Rivera , 847 F . 3d 847 , 849 (7th Cir . 2017) ; In re

Fleur , 824 F . 3d 1337 , 1340 - 41 (11th Cir . 2016)) .



                                                 2
        Therefore ,        in   light       of Mathis ,       defendant ' s            first          claim is

without merit .

        Petitioner also argues he was wrongfully sentenced as a career

offender under the United States Sentencing Guidelines ( " USSG " ) in

light of J o hnson and United States v . Gardner ,                              S23 F . 3d 793                 (4th

Cir . 2016) , abrogated by Stokeling v . United States , 139 S . Ct . 544

( 2019) .     In the Johnson decision , the Supreme Court of the United

States      invalidated          the        residual       clause         found        in        18        U. S . C .

§    924 (e) (2) (B) (ii)       ("Armed        Career       Criminal           Act "        or        "ACCA" ) .

Johnson ,        135 S.    Ct . at 2557 .          I n Welch v .         United States ,                  136 S .

Ct . 1257 , 1265          (2016) , the Supreme Court held the rule pronounced

in     Johnson      is    retroactively            applicable            on    collateral                 review .

However , petitioner cannot rely on Johnson or its progeny here as

he    was   not     sentenced        under        the   ACCA ,      but       rather        as        a    career

offender under USSG § 4Bl . l.                 Further , in Beckles v . United States ,

137 S . Ct.        886    (2017) ,     the Supreme Court declined to extend its

ruling in Johnson to the residual clause of USSG § 4Bl . 2(a) .                                                  As

Beckles declined to extend its ruling in Johnson to the residual

clause of USSG § 4Bl . 2(a) , petitioner has no relief under Johnson .

Therefore ,        petitioner ' s       argument        that     this         claim of his                 §   2255

motion      is    timely pursuant            to   28    U.S . C .   §    2255(f) (3)             is       without

merit ,     as petitioner has offered no relevant case law to render

his motion based on this claim timely .                          Timeliness of petitioner ' s

motions      on    this     claim      is    governed       by      28    U. S . C .    §    2255(f) (1) ,

                                                    3
providing defendant has one year to file his motion to vacate from

the time his judgment becomes final .

      This court ' s         judgment was entered on March 15 ,             2010 .     [ DE

#129] .    Petitioner          appealed ,   and    the   Fourth   Circuit     judgment ,

affirming this court ,           was entered on June 15 ,         2011 .     [ DE # 14 5] .

Therefore , petitioner ' s judgment became final "wh en the time for

filing a certiorari petition expire[d] ."                   United States v . Clay ,

537 U. S . 522 ,    527      (2003)   (citing collected cases) .           Petitioner ' s

time for filing a certiorari petition expired at the conclusion of

the 90-day period following entry of the Fourth Circuit judgment

on June 15 , 2011 .          See Sup . Ct . R . 13 (" Unless otherwise provided

by law , a petition for a writ of certiorari to review a judgment

in any case , ... entered by ... a United States court of appeals ... is

timely    when     it   is    filed   ... within    90   days   after   entry     of   the

judgment ." ) .     The court notes petitioner ' s§ 2255 motion was not

filed until June 8 , 2016 , at the earliest , well more than one year

after the    judgment became           final .     Thus ,   petitioner ' s motion to

vacate on this claim is untimely and is DISMISSED .

                                       CONCLUSION

      For the foregoing reasons , petitioner ' s motions ,                 [DE #155 and

DE #157] , are DENIED .           Petitioner ' s motion to extend time to file

supplemental briefing ,           [ DE #176] , is DENIED AS MOOT .         The clerk is

directed to close this case .



                                             4
        A certificate          of   appealability      shall      not   issue     absent     "a

substantial showing of the denial of a constitut i onal right ." 28

U. S . C .   §   2253(c) (2)        A petitioner      satisfies         this   standard      by

demonstrating           that    reasonable       jurists       would       find       that   an

assessment of the constitutional claims is debatable and that any

dispositive procedural ruling dismissing such claims is likewise

debatable .         Miller - El v .   Cockrell ,     537 U. S .    322 ,   336 - 38    (2003) ;

Slack v . McDaniel , 529 U. S . 473 , 484            (2000) ; Rose v . Lee , 252 F . 3d

676 , 683 (4th Cir . 2001) .           A reasonable jurist would not find this

court ' s        dismissal     of   Petitioner ' s     §   2255     Motion        debatable .

Therefore , a Certificate of Appealability is DENIED .
                       -,fl
        This      /7   day of September 2019 .




                                      Senior United States Dis t rict Judge
At Greenville , NC
#35




                                             5
